 

Case 20-10343-LSS Doc5068 Filed 05/27/21 Pagelof3

FILED
2021 HAY apagen

US ANKRUP 1CY COUR

May | "7, ROA

RE: C¢ Claim Again sl he Boy

 

lo’ “Justice bavri Se Iber S’/verzfein

BSA bap fre Cy. Case
SAY Market '!st '6T Floor
Wi |ming fon, DE. ./9 Zo]

Claim Nu ber
a

lo Your Hone v, Tam graseFe |

er humble tor a. to Ji [ow me

re opfarion: ity Te pecconally hear
egal Cr

hee ast ie Thank YOu

 

 

 
Case 20-10343-LSS Doc5068 Filed 05/27/21 Page2of3

| page a
All oF my respec Goes out Fe youl

gal know 4s LEGIN, abt:
Stark when [ na? a. Ch [qo
Teusting. all adelfs. They had
. Ta/ Zorttrof over me. | -
be. hwo poy _3 scout leaders woke
wp ath pee T Iwas stil rie pet
Scout unt orm « The [eaders Mook en
into the woods under +he KRUSE |
lot Jearning a to build a Fice _
outsid2, Qhile T walked -+hee the

woods , L was assaulted By the
poy Scout [eaders. T was Saint,
Lee WAS barely apnethie | £ Saw

boy. 5cOUu ts

Tt W4S A154 pine Then the black
a ananlited down pny

bey Stout. ‘eae

Do Scout _ ps oem pants, To owas,
nakeld pen the waicle lava.
ushit fe feader W45 alread

Was %Go Scared. [ thought F was
Je “F To dee.

  
      
   

 
   

     

     
   

he.

   

  

 

2
ld

  

|

 
Case 20-10343-LSS Doc5068 Filed 05/27/21 Page3of3

page.
| Eben the Black leader

| hit me yh the Fa ce Vers Nard.
| At that chen i Knew They were
true Criminals,

; he \ac| \e adler a df ;
OVCr and oVer andl
over He did Not Sto. _ Phen

the white leader
WAS SO Weak, 3 cy
My Feet a wanted fo
commit Suicide « — 3
When { became an adolf CL
Don the Marines #2, pean
how to Kil rn J pists eS
IM [aw yers ised
=) write down to yes
Every thi D4 that “has
dpsed ve and Lofecded my/
eC

Je xb r your uidence and
four 9 hel ox Hovar IT!

—

  
    
  

head to

 

 

 
